Per Curiam:

And now comes on the motion filed in this cause to dismiss the same for the reasons on file; and thereupon comes the defendant in error, by his attorney, Z. C. Tritt, and the plaintiffs in error, by their attorney, G. W. Jones, and said motion is thereupon duly argued and submitted to the court. And it appearing to the court that after signing and attestation of the case-made there are about 20 pages of what purport to be questions of fact, affidavits, and a journal entry containing the judgment of the district court, but which are not included or made a part of the case-made by reference, signature, or otherwise; and it further appearing that, except in the papers attached as stated, there is no entry of judgment or other final order embraced in the case-made, this court cannot review any of the alleged errors, and, therefore, the .motion to dismiss will be sustained, upon the fifth ground alleged therein. (Mullaney v. Humes, 47 Kas. 99.)
In the absence of a judgment against the plaintiffs in error, this court cannot say whether any of the alleged errors are material or immaterial. The judgment, or the substance *685thereof, should have been stated before the signature of the judge and the attestation on the case-made, or the papers attached to the case-made, after such signature and attestation, should have been referred to and made a part of the case-made as exhibits, or in some other clear and conclusive manner.